J-S57028-16

NON-PRECEDENTIAL DECISION – SEE SUPERIOR COURT I.O.P. 65.37

A.J.M.M.,                                    :   IN THE SUPERIOR COURT OF
                                             :         PENNSYLVANIA
                  Appellee                   :
                                             :
                     v.                      :
                                             :
J.R.M., SR.,                                 :
                                             :
                  Appellant                  :    No. 73 WDA 2016

                     Appeal from the Order December 16, 2015
                in the Court of Common Pleas of Crawford County,
                 Domestic Relations, at No(s): D.R. No. 2011-537

BEFORE:        FORD ELLIOTT, P.J.E., SHOGAN, and STRASSBURGER, JJ.*

CONCURRING MEMORANDUM BY: STRASSBURGER, J.:

FILED: September 15, 2016

      If I had been sitting as the trial judge, I likely would not have ordered

Father to pay for the extremely high equestrian expenses.

      However, our standard of review is abuse of discretion, and I cannot

find that the trial judge abused his discretion. This is especially true given

the age of the children, Pa.R.C.P. 1910.16-5(b)(4), and the fact that Father

exercises   no    partial   custody.   See   Pa.R.C.P.   1910.16-4,   Explanatory

Comment 2010 (“The basic support schedule incorporates an assumption

that the children spend 30% of the time with the obligor and that the obligor

makes direct expenditures on their behalf during that time. ... Upward

deviation should be considered in cases in which the obligor has little or no

contact with the children.”).



*Retired Senior Judge assigned to the Superior Court.
J-S57028-16




              -2-